Examiner’s Amendments
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
As discussed with applicant’s representative, Charles Gray, authorization for this examiner’s amendments was given on 08/10/2019. The application has been amended as follows: Please cancel claims 7-9.

Reasons for Allowance
2.	Claims 1-2, 4-6, and 10-11 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a pixel circuit of an OLED display device. 

The closet prior arts, Gao (US 20180130424 A1), Korenari (US 20050184407 A1), and Lee (US 20180122298 A1), individually or in combination, discloses an organic light-emitting display panel, comprising: a control circuit comprising a plurality of transistors, the plurality of transistors comprising seven transistors, the seven transistors comprising at least one first-type transistor and at least one second-type transistor, and each of the at least one first- type transistor is a single-gate transistor; wherein each of the at least one second-type transistor is a double-gate transistor when the second-type transistor, wherein each of the at least one first-type transistor has a channel width and a channel length, one of which is greater than five times the other one, and each of the at least one second-type transistor has a maximum cross-voltage greater than 50% of an average maximum cross-voltage of at least six remaining transistors of the plurality of transistors except the second-type transistor; and wherein the average maximum cross-voltage is an arithmetic average value that is obtained through dividing a sum of maximum cross-voltages of the remaining transistors by a number of the remaining transistors. However, the closet prior arts of record fail to teach the seven transistors comprising four single-gate transistors and three double-gate transistors, and wherein at least two of the four single-gate transistors have different maximum cross- voltages. 

In addition, the closet prior art, Ha (US 20180151650 A1) discloses an organic light-emitting display panel, comprising: a control circuit comprising a plurality of transistors, the plurality of transistors comprising seven transistors, the seven transistors comprising four single-gate transistors and three double-gate transistors, the four single-gate transistors comprising at least one first-type transistor, and each of the three double-gate transistors being a second-type transistor, but Ha does not disclose wherein each of the at least one first-type transistor has a channel width and a channel length, one of which is greater than five times the other one, and each of the three second-type transistors has a maximum cross-voltage greater than 50% of an average maximum cross-voltage of six remaining transistors of the seven transistors except the second-type transistor.




Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691